PREWITT, Judge,
dissenting.
I respectfully dissent.
I believe that the judgment, although conditional in nature, disposed of all issues, and the appeal here gives us jurisdiction.
The authorities cited in the principal opinion support my belief. Thompson v. Hodge, 348 S.W.2d 11, 14 (Mo.App.1961) recognizes that “there are decisions, equally strong, which hold certain conditional decrees to be final judgments”, citing Hurst Automatic Switch & Signal Co. v. Trust Co. of St. Louis County, 291 Mo. 54, 236 S.W. 58 (1921); Schneider v. Patton, 175 Mo. 684, 75 S.W. 155 (1903); and Irwin v. Burgan, 325 Mo. 309, 28 S.W.2d 1017 (1930). The latter two cases both held decrees similar to the present to be final as having determined the substantial merits of the controversy. The principal opinion also cites 4 C.J.S. Appeal & Error § 96. It states at 277:
“The mere fact that a decree provides for the payment of money by the successful party as a method for the execution of the decree does not render it conditional so as not to be appealable.”
49 C.J.S. Judgments § 73 at 193 indicates that “modern practice” no longer holds conditional judgments void, especially where equitable relief is awarded.
The trial court by conditioning its decree upon the payment of money into court appears to follow the procedure suggested in Priest v. Oehler, 328 Mo. 590, 41 S.W.2d 783 (1931), and reiterated in Wallace v. Hankins, 541 S.W.2d 82 (Mo.App.1976). Based on such cases, the trial judge may have felt he had to order the money paid into court to have a final judgment. By remanding to determine if the payment is made, this court is holding that such payment is a condition precedent to a final judgment. I don’t agree that we should so hold. While the circumstances of the present case may have justified it, the practice of requiring the prevailing party to pay a sum of money into court prior to final judgment can create an unnecessary hardship. That party may be deprived of the use of the money and yet not have the relief requested, such as good title to property, until after trial *748motions are ruled and an appeal concluded. If the trial court is reversed, the party may receive back the money with little or no return. I believe requiring such deposits before a decree is final, in many cases, serves no purpose, is impractical, and should not be required. After the decree is final, the court can take further action as is necessary in execution of its decree. Thompson v. Hodge, supra, 348 S.W.2d at 13.
Even if we hold that the condition must be met before the judgment is final, the cause need not be remanded. If additional documentation is needed from the trial court’s records, it can be supplied by use of Rule 81.12(c), V.A.M.R. We can thus determine if the condition in the decree has been met. If so, the judgment is final as no further action of the trial court is necessary or required.
There is authority that conditional judgments are final, and authority that they are not. Unless we have no choice, we should not now remand this appeal and cause additional time and expense to the parties, their attorneys, and the courts. The transcript indicates that the judgment determined all the issues between the parties. We have before us, or can easily obtain, all necessary information to review the decision. The practical and expedient solution is to retain jurisdiction and dispose of the ease on the merits.